Citation Nr: 0613678	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly death pension due to the 
need for regular aid and attendance.

2.  Entitlement to special monthly death pension due to being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.  He died in June 1998.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July and October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which denied entitlement to the benefits currently sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that she is entitled to special 
monthly pension benefits based on a need for regular aid and 
attendance and on account of being housebound.  Her physician 
has indicated in prior statements that the appellant has high 
blood pressure, coronary artery disease, morbid obesity, and 
other chronic disabilities.  He has characterized her 
prognosis as bad, without hope of improvement.  He has not 
indicated, however, the extent to which, if any, her 
activities of daily living are limited or whether she is 
confined to her dwelling.  VA's fulfillment of the statutory 
duty to assist requires a thorough and  contemporaneous 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  See Green  v. 
Derwinski, 1 Vet. App. 121 (1991).   The appellant has not 
been afforded such an exam as of yet.  



Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant an aid and  
attendance/housebound examination to 
determine the current nature and severity of 
her disabilities.  The claims file must be  
made available to the examiner in conjunction 
with the examination for proper review of the 
appellant's medical history.  Any tests 
deemed necessary should be performed, and the 
results reported in detail.  

The examiner must assess the impact of the 
appellant's disabilities on her ability to 
work and to perform functions of self care, 
such as her ability to dress or undress 
herself, to keep herself ordinarily clean and 
presentable, to feed herself, and to attend 
to the wants of nature.  The examiner also 
should report whether the appellant has 
physical or mental incapacity that renders 
her unable to protect herself from hazards or 
dangers incident to her daily environment.  

The examiner must also report whether the 
appellant is substantially confined to her 
dwelling and the immediate premises as a 
result of disability(ies), and if so, whether 
it is reasonably certain that her 
disability(ies) and the resultant confinement 
will continue throughout her lifetime.  The 
rationale for all opinions expressed must be 
explained.  

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the determinations 
remain unfavorable to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claims.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





